Case 9:20-bk-10554-DS   Doc 343-3 Filed 09/18/20 Entered 09/18/20 20:43:59   Desc
                           Exhibit Exhibit 3 Page 1 of 3




                   EXHIBIT 3
Case 9:20-bk-10554-DS       Doc 343-3 Filed 09/18/20 Entered 09/18/20 20:43:59                Desc
                               Exhibit Exhibit 3 Page 2 of 3
                                                          Division of Developmental Disabilities
                                                                         Provider Policy Manual
                                                                                    Chapter 33
                                                        Assessment Requirements for Members
                                                                  Placed in Residential Settings




 CHAPTER 33 - ASSESSMENT REQUIREMENTS FOR MEMBERS PLACED IN
 RESIDENTIAL SETTINGS
 REVISION DATE: 10/9/2015, 4/1/2015
 EFFECTIVE DATE: July 31, 1993
 REFERENCES: A.A.C. R6-6-806(B)

 Members residing in group home settings operated or financially supported by the Division
 must receive certain assessments. Residential staff is responsible for obtaining the
 following documentation:

 A.     Vital Information

        1.     The name, address, and telephone numbers of the health care provider for
               each resident;

        2.     The name and telephone numbers of the health plan and insurance carrier for
               each resident and the process for authorization of health care for each
               resident;

        3.     Guardianship status for each resident; and,

        4.     The name and telephone number of the responsible party and the person to
               be contacted in case of emergency for each resident.

 B.     Individualized Needs

        1.     Allergies including the signs and symptoms of allergic reactions specific to the
               individual

        2.     Nutritional needs or special diets with parameters

        3.     Special fluid intake needs

        4.     Seizure activity including the type or characteristics of the seizures, frequency
               and duration and instructions for staff response to seizure activity

        5.     Adaptive Equipment, Protective Devices and Facility Adaptations

       6.      Required Medical Monitoring (e.g., blood glucose testing, blood pressure
               checks, lab work)

       7.      Reference to the Behavior Treatment Plan or the ISP if healthcare related
               issues are addressed

       8.      Special instructions for carrying, lifting, positioning, bathing, feeding, or other
               aspects of personal care

       9.      Other individualized healthcare routines




             Chapter 33 Assessment Requirements for Members Placed in Residential Settings
                                                                             Page 1 of 2
Case 9:20-bk-10554-DS        Doc 343-3 Filed 09/18/20 Entered 09/18/20 20:43:59          Desc
                                Exhibit Exhibit 3 Page 3 of 3
                                                       Division of Developmental Disabilities
                                                                      Provider Policy Manual
                                                                                 Chapter 33
                                                     Assessment Requirements for Members
                                                               Placed in Residential Settings


 C.     Complete Medical History

        1.      Physical examination

        2.      Immunization record

        3.      Tuberculosis screening

        4.      Hepatitis B screening

        5.      Type of developmental disability

        6.      Medication history

        7.      History of allergies

        8.      Dental history

        9.      Seizure history

        10.     Developmental history

        11.     Family medical history

 In addition, the Planning Team (Individual Support Plan/Individualized Family Services Plan
 team) must ensure that additional evaluations and assessments are identified and obtained.




              Chapter 33 Assessment Requirements for Members Placed in Residential Settings
                                                                              Page 2 of 2
